Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2008

Boyd v. Wachovia Bank NA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3525




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Boyd v. Wachovia Bank NA" (2008). 2008 Decisions. Paper 1548.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1548


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 BLD-79
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                  ___________

                                  No. 07-3525
                                  ___________

                                JOANNE BOYD,

                                            Appellant

                                         v.

                           WACHOVIA BANK, N.A.
                   ____________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                          (D.C. Civil No. 07-cv-02033)
                   District Judge: Honorable J. Curtis Joyner
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 6, 2007
           Before: SCIRICA, MCKEE and RENDELL, Circuit Judges

                       (Opinion filed: February 21, 2008)
                                   _________

                                    OPINION
                                   _________


PER CURIAM



                                        1
       Joanne Boyd appeals from the order of the United States District Court for the

Eastern District of Pennsylvania dismissing her case for failure to state a claim. We will

affirm the District Court’s order.

       Boyd filed in District Court a “petition for notice of appeal,” which named

Wachovia Bank, N.A. (“Wachovia”) as the sole respondent and sought review of a March

19, 2007 action by the United States Supreme Court. Boyd invoked the First and

Fourteenth Amendments of the Constitution, alleging that employees of the Office of the

Clerk of the United States Supreme Court violated her rights in processing a petition she

filed in that court. Boyd asserted that the Supreme Court Office of the Clerk engaged in

discrimination against her, and the denial of her Supreme Court petition was an attempt to

conceal criminal actions. Other materials attached to her document filed in District Court

contained Boyd’s allegations that employees of the United States Postal Service engaged

in criminal and reckless behavior, including mail tampering, causing delay in mail

delivery in relation to her Supreme Court petition. Boyd asserted that these employees’

actions were aimed at thwarting her efforts to stop a sheriff’s sale on her residence.

       Wachovia filed a motion to dismiss under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. Wachovia argued, among other things, that Boyd’s document contained

no allegations that Wachovia engaged in any conduct that affected Boyd’s legal rights and

contained no averments to explain Wachovia’s presence in the lawsuit. Boyd did not

respond to the motion to dismiss. The District Court granted Wachovia’s motion to



                                              2
dismiss, noting that the motion appeared to be uncontested, that Boyd’s initial pleading

failed to comply with Rule 3 and 8(a) of the Federal Rules of Civil Procedure, and that

Boyd failed to state a viable cause of action against Wachovia. Boyd appeals.1 This

Court advised the parties that the appeal would be submitted for possible dismissal under

28 U.S.C. § 1915(e) or for possible summary action. Boyd has filed a “motion for leave

to correct affirmative relief” in opposition to summary action.

       Upon review of the record and consideration of the arguments Boyd presents to

this Court, we agree with the District Court’s dismissal of the case for failure to state a

viable claim. The record is devoid of any suggestion that Wachovia was involved in any

wrongdoing. Aside from being named in the caption, Wachovia is not mentioned at all in

Boyd’s pleading.

       Because no substantial question is presented by this appeal, we will summarily

affirm the order of the District Court pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6.




       1
        Boyd also initiated another action in District Court, E.D. Pa. Civ. No. 07-cv-
02032, which has resulted in another appeal before this Court, C.A. No. 07-2949. The
matter was consolidated for disposition by Clerk’s Order entered September 26, 2007,
but we will address the matter separately.       3